Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 1 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 2 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 3 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 4 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 5 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 6 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 7 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 8 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 9 of 10
Case 19-31907   Doc 16   Filed 06/26/19 Entered 06/26/19 11:54:52   Desc Main
                          Document     Page 10 of 10
